Citation Nr: 0613202	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  01-03 495	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1969 to September 1970, with service in the 
Republic of Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 2000 by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In May 2005, the Board remanded this case for further 
development of the evidence.  The case was returned to the 
Board in February 2006.   

On September 23, 2002, the veteran testified at an electronic 
(videoconference) hearing before a Veterans Law Judge, who is 
no longer employed by the Board.  In April 2006, the Board 
notified that the veteran that he had a right to another 
hearing but that he might waive that right and request that 
the Board decide his appeal.  In a statement received in 
April 2006, the veteran stated that he does not want an 
additional hearing.  The Board will, therefore, proceed to 
decide the appeal.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
diagnosis of PTSD.

2.  Psychosis or psychotic symptoms were not manifested in 
the veteran's case within one year of his separation from 
active military service.

3.  Currently diagnosed panic disorder with agoraphobia and 
major depressive disorder with psychotic features were not 
present during the veteran's active service and are not 
etiologically related to any incident in or manifestation 
during such service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).

2.  An acquired psychiatric disorder other than PTSD was not 
incurred in or aggravated by service, and psychosis may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONs

Duties to Notify and to Assist  
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in March 2001 and in April 2001 by the RO and in 
December 2003 and in January 2005 by the VA Appeals 
Management Center in Washington, DC, satisfied the statutory 
and regulatory duty to notify provisions.  There is no 
indication in the record that additional evidence material to 
the issue decided herein which is not part of the veteran's 
claims file is available.  Therefore, the Board finds that VA 
has met the duties to notify and to assist required by law as 
to the claim decided herein.  The adjudication of the 
veteran's claim on appeal for service connection for 
psychiatric disability was prior to the enactment of the 
Veterans Claims Assistance Act of 2000.  The notice provided 
to the veteran by the RO and the AMC was the kind of remedial 
notice which the United States Court of Appeals for Veterans 
Claims (Court) found in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), to be permissible under the applicable statute 
and regulations.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, which include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.  In the instant case, however, with 
regard to the veteran's service connection claim which is 
denied by this Board decision, no disability rating and no 
effective date of a disability rating will be assigned, so 
there is no possibility that the veteran has been prejudiced 
by the fact that the VCAA notice provided to him by the RO in 
July 2003 did not include those elements.             
      
In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

When psychosis is manifested to a compensable degree within 
one year of separation from service, the disease may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).   

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005).

For VA benefits purposes, a diagnosis of a mental disorder 
must conform to a diagnosis in the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) 
(2005).  

Service connection presupposes a diagnosis of a current 
disease.  Rabideau
 v. Derwinski, 2 Vet. App. 141, 143 (1992).

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005).

With regard to the veteran's claim for service connection for 
PTSD, he is not entitled to that benefit because the medical 
evidence of record does not show a current diagnosis of PTSD.

In written argument filed in February 2006, the veteran's 
representative pointed out that treatment notes in 2001 
compiled by a VA staff psychologist who has treated the 
veteran contained impressions of PTSD.  That observation by 
the veteran's representative is accurate.  In April 2001, one 
diagnostic impression reported by the VA staff psychologist 
after an office visit by the veteran was "PTSD - per patient 
report of dx from Vet Center."  Also, after office visits by 
the veteran on May 31, 2001, and June 28, 2001, the VA staff 
psychologist reported impressions of PTSD.  However, the VA 
staff psychologist, who has continued to be the veteran's 
principal VA mental health therapist, did not after June 2001 
again report an impression or diagnosis of PTSD.  She began 
to report impressions of "rule out PTSD", which is not a 
diagnosis of the psychiatric disorder PTSD, and she 
eventually stopped reporting an impression of rule out PTSD.  
For example, after an office visit by the veteran in December 
2005, the VA staff psychologist reported only impressions of 
panic disorder with agoraphobia and depression, recurrent, 
with psychotic features.

Furthermore, in the May 2005 remand of this case for further 
development of the evidence, the Board found as a fact that 
one of the veteran's claimed in-service stressors (his 
presence at a patrol base in Vietnam which came under enemy 
rocket and high explosive attack on April 1, 1970) had been 
verified.  A remand order of the Board's May 2005 remand 
requested that a VA psychiatrist review the veteran's claims 
file, conduct a clinical examination of the veteran, and 
determine whether a diagnosis of PTSD is appropriate in the 
veteran's case based on the one stressor which was found by 
the Board to have been verified.  The requested records 
review and psychiatric examination were performed in July 
2005, and the VA examining physician reported his conclusion 
that the veteran's symptomatology does not meet the criteria 
of DSM-IV for a diagnosis of PTSD.

Because there is no competent medical evidence in this case 
of a current diagnosis of PTSD which is in accordance with 
38 C.F.R. § 4.125(a), one of the requirements for service 
connection for PTSD has not been met, and so entitlement to 
service connection for PTSD is not established.  See 
38 C.F.R. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2005).

With regard to the veteran's claim for service connection for 
an acquired psychiatric disorder other than PTSD, his service 
medical records are entirely negative for any psychiatric 
complaints or findings.  At a medical examination for 
separation from active service in September 1970, he was 
evaluated as psychiatrically normal.

In September 1978, the veteran filed his original service 
connection claims on VA Form 21-526, Veteran's Application 
for Compensation or Pension.  He did not at that time claim 
to have any psychiatric disability related to his active 
military service.  The veteran filed another VA Form 21-526 
in June 1992 on which he asserted a claim for service 
connection for a physical disability and made no claim for 
service connection for psychiatric disability.  The veteran 
first asserted a claim of entitlement to service connection 
for psychiatric disability in June 2000, which was almost 30 
years after his separation from active service, after he 
began to attend a VA outpatient clinic for evaluation and 
treatment of psychiatric complaints in 1999.  

The veteran's current psychiatric diagnoses on Axis I, as 
found by the VA examiner in July 2005, are panic disorder 
with agoraphobia and major depressive disorder with psychotic 
features.

With regard to psychosis, the veteran does not contend and 
there is no competent medical evidence showing that he had 
any psychotic episodes or symptoms in service or within one 
year of his separation from active service in September 1970, 
and so there is no basis to allow presumptive service 
connection for any acquired psychiatric disorder, to include 
major depressive disorder, due to associated psychotic 
features.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

At the hearing in September 2002, the veteran testified that 
he first had a panic attack in 1990, which was twenty years 
after his separation from active service.

There is no competent medical evidence of record 
demonstrating that the veteran's currently diagnosed panic 
disorder with agoraphobia and major depressive disorder with 
psychotic features had onset while he was on active military 
duty or are etiologically related to his active service.  No 
physician or other mental health professional, to include the 
VA staff psychologist who has been the veteran's principal VA 
therapist, has stated an opinion that the veteran currently 
has an acquired psychiatric disorder other than PTSD which 
may reasonably be linked to his active military service.  

Although the veteran testified at the hearing in September 
2002 that in service in Vietnam a doctor gave him pills for 
"nervousness", an allegation which is not documented in his 
service medical records, that statement by the veteran, even 
if it were accurate, does not constitute probative evidence 
on the medical issue in this case of whether the veteran has 
a current acquired psychiatric disorder related to service 
because, as a layman, the veteran is not qualified to offer 
an opinion on questions of medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

In sum, the preponderance of the evidence of record is 
against a finding that any acquired psychiatric disorder 
which the veteran currently has is service-related and, for 
that reason, his claim for service connection for an acquired 
psychiatric disorder other than PTSD on either a direct or 
presumptive basis must be denied.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2005).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 
  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


